UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-07917 Wilshire Variable Insurance Trust (Exact name of Registrant as specified in charter) Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Address of principal executive offices) (Zip code) Jason A. Schwarz, President 1299 Ocean Avenue, Suite 700 Santa Monica, CA 90401-1085 (Name and address of agent for service) Registrant’s telephone number, including area code: 310-260-6639 Date of fiscal year end: December 31 Date of reporting period: December 31, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A Registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A Registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Wilshire Variable Insurance Trust ANNUAL REPORT Equity Fund Balanced Fund Income Fund Small Cap Fund International Equity Fund Socially Responsible Fund December 31, 2013 Wilshire Variable Insurance Trust Table of Contents Shareholder Letter 2 Fund Commentaries 4 Disclosure of Fund Expenses 16 Schedules of Investments 18 Statements of Assets and Liabilities 43 Statements of Operations 44 Statements of Changes in Net Assets 45 Financial Highlights 47 Notes to Financial Statements 53 Report of Independent Registered Public Accounting Firm 65 Additional Fund Information 66 Board Approval of Advisory and Subadvisory Agreements 69 Tax Information 73 Shares of the Equity Fund, Balanced Fund, Income Fund, Small Cap Fund, International Equity Fund and Socially Responsible Fund are sold only as the underlying investment for variable annuity contracts issued by insurance companies. This report is authorized for use in connection with any offering of a Fund’s shares only if accompanied or preceded by the Fund’s current prospectus. Shares of the Wilshire Variable Insurance Trust are distributed by SEI Investments Distribution Co. Wilshire Variable Insurance Trust Letter to Shareholders (Unaudited) Dear Wilshire Variable Insurance Trust Shareholder: We are pleased to present this annual report to all shareholders of the Wilshire Variable Insurance Trust. This report covers the period from January 1, 2013 to December 31, 2013 for the Equity Fund, Balanced Fund, Income Fund, Small Cap Fund, International Equity Fund, and Socially Responsible Fund. MARKET ENVIRONMENT U.S. Equity Market Supported by ongoing monetary stimulus and improving economic activity, domestic markets rallied in 2013 with the Wilshire 5000 IndexSM gaining 33.09% for the year, finishing 2013 at a new all-time high and posting the largest annual return since 1995. This advance marked the Wilshire 5000’s fifth consecutive year of positive returns and a 134.43% advance since the end of 2008. All style and size segments delivered very strong returns, with growth stocks outpacing value stocks across the capitalization spectrum and small capitalization securities outperforming their larger capitalization counterparts across all style segments. After reaching new highs to start the second half of the year, the market retracted in August as rising tensions in the Middle East and the increased potential for earlier than expected reductions in stimulus from the Federal Reserve rattled investors. However, as tensions eased and the housing market continued to show improvement, the market rallied and again reached new all-time highs. By year end investors strongly anticipated a gradual tapering of monetary stimulus and reacted favorably when the Federal Reserve finally announced that it would begin reducing its bond purchases by $10 billion per month starting in January 2014. Consumer Discretionary, Health Care, and Industrials were the best performing sectors for the year, returning 44.33%, 42.26%, and 41.77%, respectively, while the Telecom Services and Utilities sectors lagged on a relative basis, returning 16.30% and 14.86%, respectively. International Equity Market Developed international markets, as represented by the Morgan Stanley Capital International (“MSCI”) EAFE Index, also had a strong year, returning 22.78%. Economic growth remained tepid within the Eurozone with second and third quarter GDP growing at 0.3% and 0.1%, respectively, officially marking the end to the region’s longest recession since WWII. By mid-November, concerns about low inflation prompted the European Central Bank (“ECB”) to lower its key lending rate to a record low of 0.25%. However, in December, ECB President Mario Draghi expressed optimism about growth gaining traction in the region. Japan continued to rally during the second half of the year as the Bank of Japan expressed its continued support for the country’s massive monetary stimulus initiatives. The MSCI Japan Index returned 27.16% for the year. Conversely, slowing economic growth in several emerging markets, depreciating currencies, and fears over the impact of the tightening of U.S. monetary policy, led emerging markets to significantly trail developed markets for the year. The MSCI Emerging Markets Index returned -2.60% in 2013. Bond Market Fixed income performance was mixed in 2013. Investment grade bonds, Treasury inflation-protected securities, and interest rate sensitive and longer term bonds struggled, while high yield bonds, senior loans and shorter term securities finished the year in positive territory. Developed market bonds as a whole were essentially flat in 2013, while emerging market debt lost ground. Investors rotated into investment-grade and high yield corporate bonds during 2013, leading to tighter spreads relative to a year ago. The Federal Reserve kept investors on edge throughout the year with uncertainty around when the tapering of monetary stimulus would begin. The 10-year Treasury yield rallied over the course of the year, rising 126 basis points and closing out the year yielding 3.04% – its highest level since July 2011. The Barclays U.S. Aggregate Bond Index returned -2.02% in 2013, its first annual loss since 1999 and worst yearly return since 1994. Both the Barclays EM Local Currency Government Universal Index and the Barclays Global Aggregate Index also struggled this year, returning -3.80% and -2.60%, respectively. Conversely, as investors searched for risk, higher yield bonds performed well with the Barclays U.S. Corporate High Yield Bond Index returning 7.44%. 2 Wilshire Variable Insurance Trust Letter to Shareholders (Unaudited) - (Continued) FUND PERFORMANCE REVIEW The Wilshire Variable Insurance Trust Funds turned in mixed performance in 2013. The Equity Fund returned 30.36% for the year, underperforming the S&P 500 Index return of 32.39%. The Balanced Fund returned 18.31% for the year, outperforming its custom benchmark return of 18.02%. The Income Fund returned -2.16% for the year, underperforming the Barclays U.S. Aggregate Bond Index return of -2.02%. The Small Cap Fund returned 40.28% for the year, outperforming the Russell 2000® Index return of 38.82%. The International Equity Fund returned 13.12% in the year, underperforming the MSCI EAFE Index return of 22.78%. Lastly, the Socially Responsible Fund returned 29.01% in the year, trailing the S&P 500 Index return of 32.39%. We are mindful that markets can behave erratically and current trends shift swiftly. You can expect us to continue to work diligently to manage your investments and seek to generate returns commensurate with the Funds’ investment objectives. As always, we sincerely appreciate your continued support and confidence in Wilshire Associates. Sincerely, Jason Schwarz President, Wilshire Variable Insurance Trust The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. Index performance is presented for general comparative purposes. Unlike a mutual fund, the performance of an index assumes no taxes, transaction costs, management fees or other expenses. An individual cannot directly invest in any index. This material represents an assessment of the market environment at a specific point in time and is not intended to be a forecast of future events, or a guarantee of future results. This information should not be relied upon by the reader as research or investment advice regarding the funds or any stock in particular. There are risks involved with investing, including the possible loss of principal. In addition to the risks associated with investing, investments in smaller companies typically exhibit higher volatility. Bonds and bond funds will decrease in value as interest rates rise. Foreign investments often involve risks such as political instability, differences in financial reporting standards and less stringent regulation of securities markets. Foreign investment risk may be particularly high to the extent the funds invest in securities of issuers based in countries with developing economies (i.e., emerging markets). These securities may present market, credit, currency, liquidity, legal, political and other risks different from, or greater than, the risks of investing in developed foreign (non-U.S.) countries. Diversification may not protect against loss. Wilshire Variable Insurance Trust Funds are available only through third party insurance company separate accounts established for the purposes of funding variable life contracts and may not be purchased directly. The variable annuity contracts and variable life insurance policies are described in the separate prospectuses issued by participating insurance companies. Please see the prospectuses for information about surrender charges, mortality and expense risk fees and other charges that may be assessed by participating insurance companies under the variable annuity contracts or variable life insurance policies. 3 Wilshire Variable Insurance Trust Equity Fund Commentary (Unaudited) EQUITY FUND Average Annual Total Return One Year Ended 12/31/13 30.36% Five Years Ended 12/31/13 14.89% Ten Years Ended 12/31/13 5.25% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/13 32.39% Five Years Ended 12/31/13 17.94% Ten Years Ended 12/31/13 7.40% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Equity Fund and the S&P 500 Index through 12/31/13. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2013, there were no waivers. 4 Wilshire Variable Insurance Trust Equity Fund Commentary (Unaudited) - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2013) Developed stock markets, as represented by the MSCI EAFE Index, rallied in 2013 as economic activity began showing signs of sustained improvement and central banks continued supporting highly accommodative monetary policies. After getting off to a fast start in the first quarter, equity markets rose tepidly in the second quarter as investors grappled with the possibility of the Federal Reserve tapering bond purchases earlier than anticipated. Stocks rallied to start the second half of the year after a strong jobs report was released and second quarter growth came in higher than analyst expectations. However, the market retracted in August as rising tensions in the Middle East and the increased potential for earlier than expected reductions in stimulus from the Federal Reserve rattled investors. In September the market reversed and moved upwards as tensions in Syria dissipated and the Federal Reserve announced that it would continue to support quantitative easing measures at the current rate. The fourth quarter began with a sharp rally amidst signs of an improving housing market, decreasing unemployment and strong third quarter growth. In mid-December the Federal Reserve formally announced it would begin tapering its bond purchases in 2014. Equity markets closed out the year on a high note with many major market indices hitting new all-time highs on the last trading day of the year. During 2013, small capitalization stocks outperformed large capitalization stocks, with the Wilshire U.S. Small Cap IndexSM and the Wilshire U.S. Large Cap IndexSM returning 39.01% and 32.33%, respectively, and across market capitalizations, growth stocks outperformed value stocks. The small growth style delivered the best returns for the year, up 45.00%, while large value and mid value trailed other styles, returning 30.24% and 30.72%, respectively. All sectors within the Wilshire 5000SM Index were positive for the year. Consumer Discretionary (44.33%), Health Care (42.26%) and Industrials (41.77%) were the top performers, while Telecom Services (16.30%) and Utilities (14.86%) lagged the broader market. The Equity Fund (the “Fund”) returned 30.36% for the year ended December 31, 2013, underperforming the S&P 500 Index return of 32.39%. Underperformance was driven by weak stock selection in the Energy, Materials, and Health Care sectors.However, the Fund benefited from strong stock selection in the Financials and Consumer Discretionary sectors. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities and affiliated funds, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 5 Wilshire Variable Insurance Trust Balanced Fund Commentary (Unaudited) BALANCED FUND Average Annual Total Return One Year Ended 12/31/13 18.31% Five Years Ended 12/31/13 11.52% Ten Years Ended 12/31/13 5.08% STOCK/BOND COMPOSITE INDEX(1) Average Annual Total Return One Year Ended 12/31/13 18.02% Five Years Ended 12/31/13 12.63% Ten Years Ended 12/31/13 6.65% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Balanced Fund and the Stock/Bond Composite Index through 12/31/13. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. Stock/Bond Composite Index is a blend of 50% S&P 500 Index, 35% Barclays U.S. Aggregate Bond Index and 15% of the MSCI EAFE Index. The S&P 500 Index is an unmanaged index consisting of 500 stocks. The Barclays U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2013, there were no waivers. 6 Wilshire Variable Insurance Trust Balanced Fund Commentary (Unaudited) - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2013) Developed stock markets, as represented by the MSCI EAFE Index, rallied in 2013 as economic activity began showing signs of sustained improvement and central banks continued supporting highly accommodative monetary policies. Stocks rallied to start the second half of the year after a strong jobs report was released and second quarter growth came in higher than analyst expectations. However, the market retracted in August as rising tensions in the Middle East and the increased potential for earlier than expected reductions in stimulus from the Federal Reserve rattled investors. In September the market reversed and moved upwards after the Federal Reserve announced that it would continue to support quantitative easing measures at the current rate. The year ended strong as investors reacted favorably to the Federal Reserve’s formal announcement of a reduction in bond purchases set to begin in 2014. Fixed income securities underperformed this year as investors dealt with uncertainty around when the Federal Reserve would reduce its bond purchases. The Barclays U.S. Aggregate Bond Index returned -2.02% for the year. Fear of rising interest rates pushed investment grade credit and longer duration bonds lower. Searching for less interest rate sensitive securities, investors moved into high yield and shorter duration bonds. The 10-year Treasury closed the year at 3.04%. In the third quarter, the Federal Reserve delay tapering its bond purchases through the end of the year causing yields to temporarily retract. Interest rate volatility increased and yields again rose in the fourth quarter as investors grappled with the Federal Reserve’s timing on stimulus tapering. Developed international stock markets underperformed the U.S. as the MSCI EAFE Index returned 22.78% in 2013. After a volatile first half of the year, international stock markets started the third quarter strong as European macro-economic data surprised on the upside. In the fourth quarter, accommodative monetary policy drove performance as the European Central Bank cut interest rates to a record low. Emerging markets significantly trailed in 2013 as the MSCI Emerging Markets Index returned -2.60% for the year. After rallying in October, emerging market stocks declined in November and December on fears that stronger than expected growth in the U.S. would lead to the Federal Reserve to taper its monetary stimulus program sooner rather than later. The Balanced Fund (the “Fund”) returned 18.31% for the year ended December 31, 2013, outperforming the Fund’s custom benchmark return of 18.02%. The Fund benefitted from strong stock selection in the Financials and Consumer Discretionary sectors. The Fund’s larger allocation to emerging markets hurt performance as emerging markets had negative performance for the year. For the fixed income portion of the Fund, exposure to Non-Agency mortgage backed securities and an overweight to credit lifted Fund performance while duration and yield curve positioning detracted from performance. We are pleased with the Fund’s outperformance for the year and believe the Fund is well positioned going into 2014 as the market deals with ongoing macroeconomic and geopolitical uncertainties. The Balanced Fund attempts to achieve its objective by investing in other funds. You may invest in the underlying funds directly. By investing in the underlying funds indirectly through the Balanced Fund, you will incur not only the expenses of the underlying funds, but also the expenses of the Balanced Fund. The Balanced Fund is subject to the risks of the underlying funds it holds. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments and investments in affiliated funds, at value. 7 Wilshire Variable Insurance Trust Income Fund Commentary (Unaudited) INCOME FUND Average Annual Total Return One Year Ended 12/31/13 (2.16)% Five Years Ended 12/31/13 6.77% Ten Years Ended 12/31/13 4.18% BARCLAYS U.S. AGGREGATE BOND INDEX(1) Average Annual Total Return One Year Ended 12/31/13 (2.02)% Five Years Ended 12/31/13 4.44% Ten Years Ended 12/31/13 4.55% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Income Fund and the Barclays U.S. Aggregate Bond Index through 12/31/13. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The Barclays U.S. Aggregate Bond Index is a market value-weighted index of investment grade fixed-rated debt issues, including government, corporate, asset-backed and mortgage-backed securities with a maturity of one year or more. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2013, there were no waivers. 8 Wilshire Variable Insurance Trust Income Fund Commentary (Unaudited) - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2013) Fixed income securities underperformed this year as investors dealt with uncertainty around when the Federal Reserve would reduce its bond purchases. The Barclays U.S. Aggregate Bond Index returned -2.02% for the year. Fear of rising interest rates pushed investment grade credit and longer duration bonds lower. Searching for less interest rate sensitive securities, investors moved into high yield and shorter duration bonds. The 10-year Treasury rose over 1% this year to close the year at 3.04%, its highest level since July 2011. In the third quarter, the Federal Reserve delay tapering its bond purchases through the end of the year causing yields to temporarily retract. Interest rate volatility increased and yields again rose in the fourth quarter as investors grappled with better than expected economic data and the Federal Reserve’s timing on stimulus tapering. The Income Fund (the “Fund”) returned -2.16% for the year ended December 31, 2013, underperforming the Barclays U.S. Aggregate Bond Index return of -2.02%. Tactical duration positioning had a negative effect on performance. Curve positioning, with an overweight to long-dated bonds, was also a detractor to performance as the long-end of the curve generally steepened. However, non-agency mortgage exposure added meaningfully to performance as both an improved housing market and non-agency mortgage-backed security fundamentals contributed to performance. An overweight to credit, particularly to the financial subsector, added to performance as spreads tightened on mildly positive economic data. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 9 Wilshire Variable Insurance Trust Small Cap Fund Commentary (Unaudited) SMALL CAP FUND Average Annual Total Return One Year Ended 12/31/13 40.28% Five Years Ended 12/31/13 19.27% Ten Years Ended 12/31/13 5.92% RUSSELL 2000® INDEX(1) Average Annual Total Return One Year Ended 12/31/13 38.82% Five Years Ended 12/31/13 20.08% Ten Years Ended 12/31/13 9.07% RUSSELL 2000® GROWTH INDEX(2) Average Annual Total Return One Year Ended 12/31/13 43.30% Five Years Ended 12/31/13 22.58% Ten Years Ended 12/31/13 9.41% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Small Cap Fund and the Russell 2000® Index through 12/31/13. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. Effective March 24, 2013, the Fund changed its benchmark to the Russell 2000® Index because it is more reflective of the Fund's investment strategy. The Russell 2000® Index is an unmanaged capitalization weighted broad-based index of 2,000 small capitalization U.S. companies. An individual cannot invest directly in an index. Index performance is presented for general comparative purposes. The Russell 2000® Growth Index is an unmanaged index comprised of the Russell 2000® Growth securities with a greater-than-average growth orientation. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2013, fees totaling 0.13% of average net assets were waived. Prior to March 24, 2013, the Small Cap Fund was named the Small Cap Growth Fund. Effective on that same date, the Fund’s benchmark changed from the Russell 2000® Growth Index to the Russell 2000® Index and the Fund began investing in the Wilshire Small Company Growth Portfolio and the Wilshire Small Company Value Portfolio. Accordingly, the Fund’s shareholders bear the indirect expenses of the Fund’s assets invested in the Wilshire Small Company Growth Portfolio and the Wilshire Small Company Value Portfolio and the management fee charged to the Fund is based on the average daily net assets not invested in the Wilshire Small Company Growth Portfolio and the Wilshire Small Company Value Portfolio. 10 Wilshire Variable Insurance Trust Small Cap Fund Commentary (Unaudited) - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2013) Developed stock markets around the world rallied in 2013 as economic activity began showing signs of sustained improvement and central banks continued supporting highly accommodative monetary policies. After getting off to a fast start in the first quarter, equity markets rose tepidly in the second quarter as investors grappled with the possibility of the Federal Reserve tapering bond purchases earlier than anticipated. Stocks rallied to start the second half of the year after a strong jobs report was released and second quarter growth came in higher than analyst expectations. However, the market retracted in August as rising tensions in the Middle East and the increased potential for earlier than expected reductions in stimulus from the Federal Reserve rattled investors. In September the market reversed and moved upwards as tensions in Syria dissipated and the Federal Reserve announced that it would continue to support quantitative easing measures at the current rate. The fourth quarter began with a sharp rally amidst signs of an improving housing market, decreasing unemployment and strong third quarter growth. In mid-December the Federal Reserve formally announced it would begin tapering its bond purchases in 2014. Equity markets closed out the year on a high note with many major market indices hitting new all-time highs on the last trading day of the year. During 2013, small capitalization stocks outperformed large capitalization stocks, with the Wilshire U.S. Small Cap IndexSM and the Wilshire U.S. Large Cap IndexSM returning 39.01% and 32.33%, respectively, and across market capitalizations, growth stocks outperformed value stocks. The small growth style delivered the best returns for the year, up 45.00%, while large value and mid value trailed other styles, returning 30.24% and 30.72%, respectively. All sectors within the Wilshire 5000SM Index were positive for the year. Consumer Discretionary (44.33%), Health Care (42.26%) and Industrials (41.77%) were the top performers, while Telecom Services (16.30%) and Utilities (14.86%) lagged the broader market. The Small Cap Fund (the “Fund”) returned 40.28% for the year ended December 31, 2013, outperforming the Russell 2000® Index return of 38.82%. The Fund benefitted from strong stock selection in the Financials, Consumer Discretionary, and Industrials sectors. We are pleased with the Fund’s outperformance for the year and believe the Fund is well positioned going into 2014 as the market deals with ongoing macroeconomic and geopolitical uncertainties. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Small company stocks may be subject to a higher degree of market risk than the securities of more established companies because they tend to be more volatile and less liquid. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 11 Wilshire Variable Insurance Trust International Equity Fund Commentary (Unaudited) INTERNATIONAL EQUITY FUND Average Annual Total Return One Year Ended 12/31/13 13.12% Five Years Ended 12/31/13 10.73% Ten Years Ended 12/31/13 4.38% MSCI EAFE INDEX(1) Average Annual Total Return One Year Ended 12/31/13 22.78% Five Years Ended 12/31/13 12.44% Ten Years Ended 12/31/13 6.91% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the International Equity Fund and the MSCI EAFE Index through 12/31/13. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The MSCI EAFE Index is an unmanaged capitalization-weighted measure of stock markets in Europe, Australasia and the Far East. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns for the periods would have been lower. For the year ended December 31, 2013, fees totaling 0.17% of average net assets were waived. 12 Wilshire Variable Insurance Trust International Equity Fund Commentary (Unaudited) - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2013) Developed international stock markets underperformed the U.S. market as the MSCI EAFE Index returned 22.78% in 2013. After a volatile first half of the year, international stock markets started the third quarter strong as European macro-economic data surprised on the upside and the region managed to withstand recessionary pressures amid its stubbornly high unemployment rate. During the fourth quarter, accommodative monetary policy drove performance as the European Central Bank cut interest rates from 0.50% to 0.25%. Within the MSCI EAFE Index, sector performance was positive for the year. Telecom Services (47.39%), Consumer Discretionary (35.62%), and Information Technology (27.09%) performed strongly. Hurt by decreasing commodity prices, Energy (12.583%) and Materials (3.35%) lagged all other sectors. Emerging markets significantly trailed in 2013 as the MSCI Emerging Markets Index returned -2.60% for the year. To start the year, inflation worries, decreasing commodity prices, and continuing fears over a slowdown in the Chinese economy rattled investors. Third quarter performance modestly improved after the release of strong economic results from China and the U.S. Federal Reserve postponed the tapering of its quantitative easing program. After rallying in October, emerging market stocks declined in November and December on fears that stronger than expected growth in the U.S. would lead the Federal Reserve to taper its monetary stimulus program sooner rather than later. Within the MSCI Emerging Markets Index, sector performance was mixed. Information Technology (14.00%), Health Care (9.34%), and Consumer Discretionary (5.66%) performed well, while Materials (-16.92%), Energy (-10.40%), and Consumer Staples (-3.82%) lagged all other sectors. The International Equity Fund (the “Fund”) returned 13.12% for the year, underperforming the MSCI EAFE Index return of 22.78%. Underperformance was driven by weak stock selection in the Consumer Discretionary, Financials, and Telecom services sectors. The Fund’s larger than the benchmark allocation to emerging markets also hurt performance as emerging markets trailed developed international markets by 25.38% during the year. However, the Fund benefited from positive stock selection in Health Care and an underweight allocation to Materials. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into 2014 as the market deals with ongoing macroeconomic and geopolitical issues. Foreign securities may be subject to a higher degree of market risk due to currency fluctuations, lack of liquidity, and political and economic instability. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 13 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary (Unaudited) SOCIALLY RESPONSIBLE FUND Average Annual Total Return One Year Ended 12/31/13 29.01% Five Years Ended 12/31/13 14.82% Ten Years Ended 12/31/13 5.22% S&P 500 INDEX(1) Average Annual Total Return One Year Ended 12/31/13 32.39% Five Years Ended 12/31/13 17.94% Ten Years Ended 12/31/13 7.40% COMPARATIVE PERFORMANCE Comparison of Change in Value of $10,000 Investment in the Socially Responsible Fund and the S&P 500 Index through 12/31/13. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Returns assume reinvestment of all distributions. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. Recent performance can be found at your particular insurance company. The S&P 500 Index is an unmanaged index consisting of 500 stocks. An individual cannot invest directly in any index. Index performance is presented for general comparative purposes. During certain periods since inception, certain fees and expenses were waived and reimbursed. Without waivers and reimbursements, total returns since inception would have been lower. For the year ended December 31, 2013, there were no waivers. 14 Wilshire Variable Insurance Trust Socially Responsible Fund Commentary (Unaudited) - (Continued) PORTFOLIO SECTOR WEIGHTING* (As of December 31, 2013) Developed stock markets around the world rallied in 2013 as economic activity began showing signs of sustained improvement and central banks continued supporting highly accommodative monetary policies. After getting off to a fast start in the first quarter, equity markets rose tepidly in the second quarter as investors grappled with the possibility of the Federal Reserve tapering bond purchases earlier than anticipated. Stocks rallied to start the second half of the year after a strong jobs report was released and second quarter growth came in higher than analyst expectations. However, the market retracted in August as rising tensions in the Middle East and the increased potential for earlier than expected reductions in stimulus from the Federal Reserve rattled investors. In September the market reversed and moved upwards as tensions in Syria dissipated and the Federal Reserve announced that it would continue to support quantitative easing measures at the current rate. The fourth quarter began with a sharp rally amidst signs of an improving housing market, decreasing unemployment and strong third quarter growth. In mid-December the Federal Reserve formally announced it would begin tapering its bond purchases in 2014. Equity markets closed out the year on a high note with many major market indices hitting new all-time highs on the last trading day of the year. During 2013, small capitalization stocks outperformed large capitalization stocks, with the Wilshire U.S. Small Cap IndexSM and the Wilshire U.S. Large Cap IndexSM returning 39.01% and 32.33%, respectively, and across market capitalizations, growth stocks outperformed value stocks. The small growth style delivered the best returns for the year, up 45.00%, while large value and mid value trailed other styles, returning 30.24% and 30.72%, respectively. All sectors within the Wilshire 5000SM Index were positive for the year. Consumer Discretionary (44.33%), Health Care (42.26%) and Industrials (41.77%) were the top performers, while Telecom Services (16.30%) and Utilities (14.86%) lagged the broader market. The Socially Responsible Fund (the “Fund”) returned 29.01% for the year ended December 31, 2013, underperforming the S&P 500 Index return of 32.39%. Underperformance was driven by weak stock selection in the Consumer Discretionary, Energy, and Health Care sectors. However, the Fund benefitted from strong stock selection in the Materials sector. Despite the Fund’s underperformance versus its benchmark, we believe the Fund is well positioned going into 2014 as the market deals with ongoing macroeconomic and geopolitical issues. The performance data quoted represents past performance and does not guarantee future results. Current performance may be lower or higher. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Annuity contract fees are not reflected in returns. If these fees were included, returns would be lower. * Based on percent of the Fund’s total investments in securities, at value. Includes investments held as collateral for securities on loan (See Note 6 in Notes to Financial Statements). 15 Wilshire Variable Insurance Trust Disclosure of Fund Expenses For the Six Months Ended December 31, 2013 (Unaudited) All mutual funds have operating expenses. As a shareholder of a mutual fund, you incur ongoing costs, which include costs for investment advisory, administrative services, distribution and/or shareholder services and shareholder reports (like this one), among others. Operating expenses, which are deducted from a fund’s gross income, directly reduce the investment return of the fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing fees (in dollars) of investing in your Fund and to compare these costs with those of other mutual funds. The examples are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table on the next page illustrates your Fund’s costs in two ways: Actual Fund Return: This section helps you to estimate the actual expenses, after any applicable fee waivers, that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return for the period, the “Expense Ratio” column shows the period’s annualized expense ratio, and the “Expenses Paid During Period” column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund at the beginning of the period. You may use the information here, together with your account value, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for your Fund in the first line under the heading entitled “Expenses Paid During Period.” Hypothetical 5% Return: This section is intended to help you compare your Fund’s costs with those of other mutual funds. The “Ending Account Value” shown is derived from hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return. It assumes that the Fund had an annual return of 5% before expenses, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. This example is useful in making comparisons to other mutual funds because the Securities and Exchange Commission (“SEC”) requires all mutual funds to calculate expenses based on an assumed 5% annual return. You can assess your Fund’s ongoing costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transactional costs such as sales charges (loads), redemption fees, or exchange fees. Wilshire Variable Insurance Trust has no such charges or fees, but they may be present in other funds to which you compare this data. Therefore, the hypothetical portions of the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. 16 Wilshire Variable Insurance Trust Disclosure of Fund Expenses - (Continued) For the Six Months Ended December 31, 2013 (Unaudited) Beginning Account Value 07/01/13 Ending Account Value 12/31/13 Expense Ratio(1) Expenses Paid During Period 07/01/13-12/31/13(2)(3) Equity Fund(4) Actual Fund Return 0.65% Hypothetical 5% Return 0.65% Balanced Fund(4) Actual Fund Return 0.32% Hypothetical 5% Return 0.32% Income Fund Actual Fund Return 1.21% Hypothetical 5% Return 1.21% Small Cap Fund(4) Actual Fund Return 1.20% Hypothetical 5% Return 1.20% International Equity Fund(4) Actual Fund Return 1.40% Hypothetical 5% Return 1.40% Socially Responsible Fund Actual Fund Return 1.30% Hypothetical 5% Return 1.30% Annualized, based on the Fund’s most recent fiscal half-year expenses. Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the period, then divided by 365. Expenses shown do not include annuity contract fees. The expense ratio does not include the expenses of the underlying funds. 17 Equity Fund Schedule of Investments December 31, 2013 Shares Value INVESTMENTS IN UNDERLYING FUNDS — 68.5% Wilshire Large Company Growth Portfolio* $ Wilshire Large Company Value Portfolio* Total Investments in Underlying Funds (Cost $129,662,518) COMMON STOCK — 30.6% Consumer Discretionary — 4.0% Amazon.com, Inc.† Bed Bath & Beyond, Inc.† Comcast Corp., Class A Ford Motor Co. GameStop Corp., Class A Gannett Co., Inc. General Motors Co.† Goodyear Tire & Rubber Co. (The) Harman International Industries, Inc. Hasbro, Inc. Home Depot, Inc. (The) Lowe's Cos., Inc.(a) Macy's, Inc. Mattel, Inc.(a) McDonald's Corp. Michael Kors Holdings, Ltd.†(a) NIKE, Inc., Class B O'Reilly Automotive, Inc.†(a) PulteGroup, Inc.(a) Staples, Inc.(a) Starbucks Corp. Time Warner Cable, Inc., Class A Time Warner, Inc.(a) TJX Cos., Inc. Tupperware Brands Corp.(a) VF Corp.(a) Viacom, Inc., Class B Walt Disney Co. (The) Whirlpool Corp. Consumer Staples — 3.3% Altria Group, Inc.(a) Archer-Daniels-Midland Co. Coca-Cola Co. (The)(a) Coca-Cola Enterprises, Inc. CVS Caremark Corp. General Mills, Inc. Hershey Co. (The) Hormel Foods Corp.(a) Kimberly-Clark Corp.(a) Kroger Co. (The) McCormick & Co., Inc.(a) Mondelez International, Inc., Class A PepsiCo, Inc. Philip Morris International, Inc. Procter & Gamble Co. (The) Reynolds American, Inc. Sysco Corp.(a) Tyson Foods, Inc., Class A(a) Shares Value Consumer Staples — (continued) Wal-Mart Stores, Inc. $ Energy — 3.0% Baker Hughes, Inc. Chesapeake Energy Corp.(a) Chevron Corp. ConocoPhillips Denbury Resources, Inc.†(a) Ensco PLC, Class A EOG Resources, Inc. Exxon Mobil Corp.(a) Helmerich & Payne, Inc.(a) Kinder Morgan, Inc. Marathon Oil Corp. Murphy Oil Corp.(a) Newfield Exploration Co.† Noble Corp. PLC Occidental Petroleum Corp. Phillips 66 Schlumberger, Ltd. Seadrill, Ltd.(a) Financials — 4.8% ACE, Ltd. Allstate Corp. (The) American Express Co. American International Group, Inc. Assurant, Inc. Bank of America Corp. Bank of New York Mellon Corp. (The) Berkshire Hathaway, Inc., Class B† BlackRock, Inc., Class A Boston Properties, Inc.(a) (b) Capital One Financial Corp. Cincinnati Financial Corp. Citigroup, Inc. Cullen/Frost Bankers, Inc.(a) Equity Residential(b) Fifth Third Bancorp Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. Leucadia National Corp. Lincoln National Corp.(a) Macerich Co. (The)(b) McGraw Hill Financial, Inc. MetLife, Inc. PNC Financial Services Group, Inc. Prudential Financial, Inc. SunTrust Banks, Inc. Travelers Cos., Inc. (The) U.S. Bancorp(a) Wells Fargo & Co. XL Group PLC, Class A Health Care — 3.9% AbbVie, Inc. Aetna, Inc. AmerisourceBergen Corp., Class A(a) Amgen, Inc.(a) Biogen Idec, Inc.† See Notes to Financial Statements. 18 Equity Fund Schedule of Investments - (Continued) December 31, 2013 Shares Value Health Care — (continued) Cardinal Health, Inc. $ CareFusion Corp.† Celgene Corp.† Cerner Corp.† Cigna Corp. Covidien PLC(a) Eli Lilly & Co.(a) Forest Laboratories, Inc.† Gilead Sciences, Inc.† Johnson & Johnson McKesson Corp. Medtronic, Inc. Merck & Co., Inc. Novo Nordisk ADR(a) Pfizer, Inc. UnitedHealth Group, Inc.(a) WellPoint, Inc. Industrials — 3.1% 3M Co. — Allegion PLC† 15 Avery Dennison Corp. Boeing Co. (The) Caterpillar, Inc.(a) Cummins, Inc. Dover Corp.(a) Eaton Corp. PLC(a) Emerson Electric Co. FedEx Corp. General Electric Co. Honeywell International, Inc. L-3 Communications Holdings, Inc.(a) Norfolk Southern Corp.(a) Northrop Grumman Corp. Parker Hannifin Corp.(a) Raytheon Co.(a) Robert Half International, Inc. Rockwell Automation, Inc.(a) Southwest Airlines Co. Tyco International, Ltd. Union Pacific Corp. United Technologies Corp. WW Grainger, Inc.(a) Information Technology — 5.2% Accenture PLC, Class A(a) Apple, Inc. CA, Inc.(a) Cisco Systems, Inc.(a) Cognizant Technology Solutions Corp., Class A† Computer Sciences Corp. Corning, Inc. eBay, Inc.† Fidelity National Information Services, Inc. Google, Inc., Class A† Hewlett-Packard Co. Intel Corp. International Business Machines Corp. Shares Value Information Technology — (continued) KLA-Tencor Corp. $ Lam Research Corp.†(a) Linear Technology Corp.(a) MasterCard, Inc., Class A Microsoft Corp. Motorola Solutions, Inc.(a) Oracle Corp. Paychex, Inc.(a) QUALCOMM, Inc. SanDisk Corp.(a) Seagate Technology PLC(a) Texas Instruments, Inc. Visa, Inc., Class A Western Digital Corp. Xerox Corp. Yahoo!, Inc.† Materials — 1.1% CF Industries Holdings, Inc. Ecolab, Inc. EI du Pont de Nemours & Co.(a) International Flavors & Fragrances, Inc. LyondellBasell Industries NV, Class A Packaging Corp. of America PPG Industries, Inc. Southern Copper Corp. Weyerhaeuser Co.(a) (b) Telecommunication Services — 0.8% AT&T, Inc. CenturyLink, Inc.(a) Verizon Communications, Inc.(a) Utilities — 1.4% AGL Resources, Inc.(a) Ameren Corp.(a) American Electric Power Co., Inc. DTE Energy Co.(a) Duke Energy Corp.(a) Edison International ITC Holdings Corp. NextEra Energy, Inc.(a) ONEOK, Inc.(a) Pinnacle West Capital Corp.(a) Public Service Enterprise Group, Inc.(a) SCANA Corp.(a) Wisconsin Energy Corp.(a) Total Common Stock (Cost $59,011,019) See Notes to Financial Statements. 19 Equity Fund Schedule of Investments - (Continued) December 31, 2013 Shares Value SHORT-TERM INVESTMENTS(c) — 8.3% Northern Trust Institutional Government Select Portfolio, 0.010% $ Northern Trust Institutional Liquid Asset Portfolio, 0.010%(d) Total Short-Term Investments (Cost $18,242,263) Total Investments — 107.4% (Cost $206,915,800) Other Assets & Liabilities, Net — (7.4)% ) NET ASSETS — 100.0% $ * Affiliated Fund † Non-income producing security. (a) This security or a partial position of this security is on loan at December 31, 2013. The total market value of securities on loan at December 31, 2013 was $16,263,189. (b) Real Estate Investment Trust. (c) Rate shown is the 7-day effective yield as of December 31, 2013. (d) This security was purchased with cash collateral held from securities on loan. The total value of such securities as of December 31, 2013 was $15,876,420. The Fund received additional collateral subsequent to year end in excess of the market value of securities on loan. ADR — American Depositary Receipt Ltd. — Limited PLC— Public Limited Company As of December 31, 2013, all of the Fund’s investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. For the year ended December 31, 2013, there have been no transfers between Level 1 and Level 2 assets and liabilities. Amounts designated as “—” have been rounded to $0. See Notes to Financial Statements. 20 Balanced Fund Schedule of Investments December 31, 2013 Shares Value INVESTMENT IN UNDERLYING FUNDS — 100.0% Wilshire International Equity Fund* $ Wilshire Large Company Growth Portfolio* Wilshire Large Company Value Portfolio* Wilshire Small Company Growth Portfolio* Wilshire Small Company Value Portfolio* Wilshire Variable Insurance Trust Income Fund* Total Investments in Underlying Funds (Cost $143,162,409) SHORT-TERM INVESTMENT(a) — 0.1% Northern Trust Institutional Government Select Portfolio, 0.010% Total Short-Term Investment (Cost $132,194) Total Investments — 100.1% (Cost $143,294,603) Other Assets & Liabilities, Net — (0.1)% ) NET ASSETS — 100.0% $ * Affiliated Fund (a) Rate shown is the 7-day effective yield as of December 31, 2013. As of December 31, 2013, all of the Fund’s investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosures under U.S. GAAP. For the year ended December 31, 2013, there have been no transfers between Level 1 and Level 2 assets and liabilities. See Notes to Financial Statements. 21 Income Fund Schedule of Investments December 31, 2013 Maturity Date Par Value ASSET-BACKED SECURITIES — 3.4% Ameriquest Mortgage Securities, Inc. 0.856%(a) 04/25/34 $ $ Amortizing Residential Collateral Trust 0.859%(a) 01/01/32 1.166%(a) 10/25/34 Bayview Financial Acquisition Trust 0.840%(a) 02/28/44 Bear Stearns Asset Backed Securities Trust 0.736%(a) 09/25/34 CIT Group Securitization Corp. 7.650% 05/15/26 Citigroup Mortgage Loan Trust, Inc. 5.550% 08/25/35 Conseco Financial Corp. 9.150% 01/15/18 Delta Funding Home Equity Loan Trust 7.040% 06/25/27 Educational Funding of the South, Inc. 0.888%(a) 04/25/35 Green Tree Recreational Equipment & Consumer Trust 7.250% 03/15/29 Greenpoint Manufactured Housing 2.929%(a) 03/18/29 3.566%(a) 06/19/29 3.667%(a) 02/20/30 3.669%(a) 03/13/32 3.669%(a) 02/20/32 Northstar Education Finance, Inc. 1.068%(a) 01/29/46 1.213%(a) 10/30/45 SACO I Trust 0.426%(a) 06/25/36 0.506%(a) 03/25/36 Saxon Asset Securities Trust 0.856%(a) 05/25/35 SLM Student Loan Trust 0.684%(a) 09/16/24 1.115%(a) 09/25/28 Total Asset-Backed Securities (Cost $2,250,804) COLLATERALIZED MORTGAGE OBLIGATIONS — 39.9% Agency Mortgage-Backed Obligation — 32.0% FHLMC 2.547%(a) 01/01/38 2.672%(a) 05/01/37 3.500% 04/01/43 5.000% 08/01/33 5.000% 09/01/33 5.000% 10/01/33 5.000% 09/01/33 5.000% 09/01/33 Maturity Date Par Value Agency Mortgage-Backed Obligation — (continued) 6.000% 10/01/36 $ $ 7.000% 03/01/39 FHLMC Multifamily Structured Pass-Through Certificates, IO 1.205%(a) 01/25/20 1.390%(a) 04/25/20 1.595%(a) 12/25/21 1.661%(a) 08/25/20 1.733%(a) 10/25/21 1.823%(a) 06/25/20 1.834%(a) 07/25/21 FHLMC TBA 3.500% 01/01/41 FNMA 3.000% 06/25/27 3.500% 10/01/42 3.500% 12/01/42 3.500% 10/01/33 3.500% 12/01/33 3.500% 11/01/33 3.500% 03/01/43 3.500% 04/01/43 3.500% 01/01/34 3.500% 12/01/42 3.500% 12/01/42 3.500% 12/01/33 3.500% 08/01/33 4.000% 12/01/42 4.500% 05/01/31 4.500% 04/01/41 4.500% 06/01/41 4.500% 06/01/31 4.500% 09/01/41 4.500% 04/01/31 4.500% 12/01/31 4.500% 11/01/31 5.000% 05/01/42 5.369%(a) 01/01/37 5.500% 09/01/35 5.500% 07/25/41 5.500% 04/25/42 5.500% 04/01/36 5.500% 11/01/36 5.500% 08/01/38 6.000% 04/01/33 6.000% 08/01/37 6.000% 02/01/34 6.000% 11/01/35 6.000% 09/01/39 6.000% 12/01/39 7.000% 04/01/37 7.000% 05/01/32 7.000% 02/01/39 9.750% 11/25/18 9.750% 08/25/19 See Notes to Financial Statements. 22 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Par Value Agency Mortgage-Backed Obligation — (continued) FNMA TBA 3.000% 01/16/26 $ $ 3.500% 01/01/41 3.500% 01/01/41 4.000% 11/15/34 4.500% 01/01/38 GNMA 0.569%(a) 12/20/60 0.649%(a) 03/20/61 0.669%(a) 03/20/61 0.891%(a) 08/16/52 0.950%(a) 06/16/55 2.000% 12/16/49 2.250% 03/16/35 2.900%(a) 06/16/44 2.900%(a) 02/16/44 4.500% 04/20/41 4.500% 03/15/40 4.500% 03/20/41 5.000% 11/20/40 5.000% 04/15/40 5.000% 05/15/40 5.000% 09/20/40 5.000% 08/20/40 5.500% 05/15/36 6.000% 07/20/38 6.000% 03/15/37 6.000% 05/15/33 6.000% 03/15/35 6.500% 10/20/37 GNMA TBA 3.500% 01/15/41 3.500% 01/15/41 4.000% 01/01/40 Non-Agency Mortgage-Backed Obligation — 7.9% American Home Mortgage Assets 0.396%(a) 05/25/46 Banc of America Commercial Mortgage, Inc. 5.448% 09/10/47 5.797%(a) 06/10/49 Banc of America Funding Corp. 5.965%(a) 09/20/35 Banc of America Merrill Lynch Commercial Mortgage, Inc. 5.421%(a) 09/10/45 Banc of America Mortgage Securities, Inc. 2.830%(a) 02/25/34 Bear Stearns Adjustable Rate Mortgage Trust 2.832%(a) 02/25/34 2.968%(a) 11/25/34 Bear Stearns ALT-A Trust 2.606%(a) 08/25/34 Maturity Date Par Value Non-Agency Mortgage-Backed Obligation — (continued) Citigroup Mortgage Loan Trust, Inc. 2.869%(a) 02/25/34 $ $ Commercial Mortgage Pass-Through Certificates 5.615%(a) 01/15/49 Commercial Mortgage Trust 4.046% 10/10/46 4.300% 10/10/46 4.762%(a) 10/10/46 5.086%(a) 10/10/46 6.018%(a) 07/10/38 Countrywide Alternative Loan Trust 0.378%(a) 03/20/46 DBUBS Mortgage Trust 3.642% 08/10/44 First Horizon Mortgage Pass-Through Trust 2.625%(a) 02/25/35 Greenpoint Mortgage Funding Trust 0.376%(a) 04/25/36 GS Mortgage Securities Trust 4.176%(a) 07/10/46 4.272% 11/01/46 4.653% 11/01/46 5.161% 11/01/46 HomeBanc Mortgage Trust 0.466%(a) 05/25/37 Impac CMB Trust 0.706%(a) 05/25/35 Indymac Index Mortgage Loan Trust 0.286%(a) 07/25/36 0.366%(a) 06/25/47 0.426%(a) 06/25/35 2.504%(a) 03/25/35 JPMorgan Chase Commercial Mortgage Securities Trust 4.420% 11/15/45 4.887%(a) 01/15/47 5.251%(a) 11/15/45 6.078%(a) 02/12/51 LB-UBS Commercial Mortgage Trust 6.371%(a) 09/15/45 Master Adjustable Rate Mortgages Trust 0.944%(a) 12/25/46 3.179%(a) 12/25/34 Merrill Lynch Mortgage Trust 6.047%(a) 06/12/50 Merrill Lynch 5.485%(a) 03/12/51 Morgan Stanley Bank of America Merrill Lynch Trust 2.943% 02/15/46 3.446% 02/15/46 3.456% 05/15/46 Morgan Stanley Capital I Trust 5.692%(a) 04/15/49 See Notes to Financial Statements. 23 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Par Value Non-Agency Mortgage-Backed Obligation — (continued) Morgan Stanley Mortgage Loan Trust 0.466%(a) 03/25/36 $ $ 0.486%(a) 01/25/35 2.724%(a) 07/25/34 2.786%(a) 08/25/34 Prime Mortgage Trust 8.000% 07/25/34 Residential Asset Securitization Trust 4.750% 02/25/19 Structured Adjustable Rate Mortgage Loan Trust 0.816%(a) 10/25/35 2.417%(a) 01/25/35 2.473%(a) 11/25/34 Wachovia Bank Commercial Mortgage Trust 5.383% 12/15/43 WaMu Mortgage Pass-Through Certificates 0.485%(a) 08/25/45 0.844%(a) 03/25/47 2.446%(a) 10/25/33 2.487%(a) 02/25/33 Washington Mutual MSC Mortgage Pass-Through Certificates 2.441%(a) 01/25/35 Wells Fargo Commercial Mortgage Trust 4.218%(a) 07/15/46 Wells Fargo Mortgage Backed Securities Trust 2.626%(a) 04/25/36 WFRBS Commercial Mortgage Trust 3.667% 11/15/44 Total Collateralized Mortgage Obligations (Cost $29,061,007) CORPORATE BONDS — 29.8% Consumer Discretionary — 2.3% CCO Holdings LLC 6.500% 04/30/21 Cellco Partnership 8.500%(b) 11/15/18 Comcast Corp. 6.500% 01/15/15 CSC Holdings LLC 6.750%(b) 11/15/21 DISH DBS Corp. 5.000%(b) 03/15/23 7.875% 09/01/19 Ford Motor Co. 4.750% 01/15/43 Hilton Worldwide Finance LLC 5.625%(b) (c) 10/15/21 Intelsat Jackson Holdings SA 5.500%(c) 08/01/23 7.250% 10/15/20 Maturity Date Par Value Consumer Discretionary — (continued) 7.250% 04/01/19 $ $ 7.500% 04/01/21 McDonald's Corp. MTN 5.350%(b) 03/01/18 Michaels Stores, Inc. 7.750% 11/01/18 News America, Inc. 6.650%(b) 11/15/37 Service Corp. International 7.500%(b) 04/01/27 Telefonica Emisiones SAU 6.221%(b) 07/03/17 Time Warner Cable, Inc. 5.500% 09/01/41 5.875% 11/15/40 6.750% 06/15/39 8.250% 04/01/19 Time Warner, Inc. 7.700%(b) 05/01/32 Viacom, Inc. 4.250%(b) 09/01/23 Consumer Staples — 2.0% Altria Group, Inc. 2.850%(b) 08/09/22 4.750% 05/05/21 5.375% 01/31/44 9.250% 08/06/19 CVS Caremark Corp. 2.750%(b) 12/01/22 Kraft Foods Group, Inc. 3.500%(b) 06/06/22 5.375% 02/10/20 Molson Coors Brewing Co. 3.500%(b) 05/01/22 Mondelez International, Inc. 5.375%(b) 02/10/20 PepsiCo, Inc. 0.700% 08/13/15 7.900% 11/01/18 Philip Morris International, Inc. 2.500%(b) 08/22/22 2.900% 11/15/21 4.500% 03/20/42 Reynolds American, Inc. 3.250%(b) 11/01/22 6.750% 06/15/17 Energy — 5.0% Access Midstream Partners 4.875% 05/15/23 5.875% 04/15/21 Anadarko Finance Co. 7.500% 05/01/31 See Notes to Financial Statements. 24 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Par Value Energy — (continued) Apache Corp. 3.250%(b) 04/15/22 $ $ Arch Coal, Inc. 7.000%(b) 06/15/19 Atwood Oceanics, Inc. 6.500% 02/01/20 Baker Hughes, Inc. 7.500%(b) 11/15/18 Chesapeake Energy Corp. 6.875% 11/15/20 Concho Resources, Inc. 5.500% 10/01/22 6.500%(b) 01/15/22 ConocoPhillips 5.900% 05/15/38 CONSOL Energy, Inc. 8.250% 04/01/20 Continental Resources, Inc. 4.500%(b) 04/15/23 5.000%(b) 09/15/22 Denbury Resources, Inc. 4.625%(b) 07/15/23 Devon Energy Corp. 5.600% 07/15/41 Devon Financing Corp. LLC 7.875% 09/30/31 Energy Transfer Equity 7.500% 10/15/20 Enterprise Products Operating LLC 6.500% 01/31/19 Hess Corp. 7.875% 10/01/29 8.125% 02/15/19 Kerr-McGee Corp. 6.950% 07/01/24 7.875% 09/15/31 Key Energy Services, Inc. 6.750%(b) 03/01/21 MarkWest Energy Partners 4.500%(b) 07/15/23 5.500%(b) 02/15/23 6.250% 06/15/22 6.500%(b) 08/15/21 Noble Energy, Inc. 4.150% 12/15/21 Occidental Petroleum Corp. 2.700%(b) 02/15/23 3.125%(b) 02/15/22 Peabody Energy Corp. 6.250% 11/15/21 6.500%(b) 09/15/20 Pemex Project Funding Master Trust 6.625% 06/15/35 Penn Virginia Resource Partners 8.375%(b) 06/01/20 Maturity Date Par Value Energy — (continued) Plains Exploration & Production Co. 6.125%(b) 06/15/19 $ $ QEP Resources, Inc. 5.250%(b) 05/01/23 6.875%(b) 03/01/21 Range Resources Corp. 5.750%(b) 06/01/21 6.750%(b) 08/01/20 Regency Energy Partners 6.500% 07/15/21 Transocean, Inc. 5.050%(b) 12/15/16 6.375%(b) 12/15/21 Williams Cos., Inc. 7.500% 01/15/31 7.750% 06/15/31 Williams Partners 5.250%(b) 03/15/20 Financials — 10.2% American Express Co. 6.800%(a) 09/01/66 American Express Credit Corp. MTN 5.125% 08/25/14 American International Group, Inc. 5.850% 01/16/18 6.250% 03/15/37 Bank of America Corp. MTN 2.600% 01/15/19 3.300% 01/11/23 3.875% 03/22/17 5.000%(b) 05/13/21 5.650% 05/01/18 5.750% 12/01/17 7.625%(b) 06/01/19 Berkshire Hathaway, Inc. 3.200% 02/11/15 BNP Paribas SA MTN 2.375%(b) 09/14/17 Boeing Capital Corp. 4.700%(b) 10/27/19 CIT Group, Inc. 5.000%(b) 08/01/23 Citigroup, Inc. 5.000% 09/15/14 5.350%(a) (b) 05/29/49 5.500% 10/15/14 5.500% 09/13/25 5.900%(a) 12/29/49 5.950%(a) (b) 12/29/49 6.010% 01/15/15 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA 3.375% 01/19/17 See Notes to Financial Statements. 25 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Par Value Financials — (continued) Countrywide Financial Corp. 6.250%(b) 05/15/16 $ $ Ford Motor Credit Co. LLC 8.125% 01/15/20 General Electric Capital Corp. MTN 1.625% 07/02/15 5.625%(b) 05/01/18 6.375%(a) 11/15/67 6.875%(b) 01/10/39 Goldman Sachs Capital II 4.000%(a) 06/01/43 Goldman Sachs Group, Inc. MTN 2.375%(b) 01/22/18 5.375% 03/15/20 5.750% 01/24/22 6.000% 05/01/14 6.000% 06/15/20 6.250% 02/01/41 6.750% 10/01/37 ING US, Inc. 2.900% 02/15/18 John Deere Capital Corp. MTN 1.700%(b) 01/15/20 2.250%(b) 04/17/19 JPMorgan Chase & Co. 1.100% 10/15/15 3.375%(b) 05/01/23 4.400% 07/22/20 5.125%(b) 09/15/14 5.150% 10/01/15 MetLife, Inc. 4.750%(b) 02/08/21 5.875% 02/06/41 6.400%(b) 12/15/36 Morgan Stanley MTN 0.696%(a) 10/18/16 4.750% 03/22/17 6.625% 04/01/18 Nationstar Mortgage LLC 6.500% 07/01/21 Royal Bank of Scotland Group PLC 2.550% 09/18/15 4.700% 07/03/18 6.100%(b) 06/10/23 SLM Corp. MTN 3.875% 09/10/15 5.000%(b) 04/15/15 SunTrust Preferred Capital I 4.000%(a) 12/31/49 Toyota Motor Credit Corp. MTN 1.250%(b) 10/05/17 Wachovia Capital Trust III 5.570%(a) 12/31/49 Maturity Date Par Value Financials — (continued) Wells Fargo & Co. 1.500%(b) 01/16/18 $ $ 2.100%(b) 05/08/17 3.450%(b) 02/13/23 3.676%(d) 06/15/16 4.480%(c) 01/16/24 5.375%(b) 11/02/43 Wells Fargo Capital X 5.950% 12/15/36 Health Care — 2.7% AbbVie, Inc. 1.750% 11/06/17 2.900% 11/06/22 Anheuser-Busch InBev Worldwide, Inc. 2.500% 07/15/22 Catholic Health Initiatives 4.350% 11/01/42 Express Scripts Holding Co. 3.500% 11/15/16 Fresenius Medical Care US Finance, Inc. 6.875%(b) 07/15/17 GlaxoSmithKline Capital PLC 2.850% 05/08/22 Hawk Acquisition Sub, Inc. 4.250%(b) (c) 10/15/20 HCA, Inc. 5.875% 03/15/22 7.500% 11/15/95 7.690% 06/15/25 Humana, Inc. 3.150% 12/01/22 7.200% 06/15/18 Mallinckrodt International Finance SA 3.500%(c) 04/15/18 4.750%(c) 04/15/23 Medtronic, Inc. 3.125%(b) 03/15/22 4.450% 03/15/20 Tenet Healthcare Corp. 9.250% 02/01/15 Thermo Fisher Scientific, Inc. 3.600%(b) 08/15/21 UnitedHealth Group, Inc. 3.375%(b) 11/15/21 3.875% 10/15/20 5.700% 10/15/40 6.000% 02/15/18 WellPoint, Inc. 1.250%(b) 09/10/15 3.125% 05/15/22 3.700%(b) 08/15/21 5.875% 06/15/17 Wyeth 5.950% 04/01/37 See Notes to Financial Statements. 26 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Par Value Health Care — (continued) Zoetis, Inc. 3.250%(b) 02/01/23 $ $ Industrials — 1.2% Boeing Co. 6.000% 03/15/19 Continental Airlines 1998-1 Class A Pass-Through Trust 6.648% 09/15/17 Delta Air Lines, Inc. 6.821% 08/10/22 Eaton Corp. 1.500% 11/02/17 2.750% 11/02/22 4.150% 11/02/42 General Electric Co. 0.850% 10/09/15 United Airlines, Inc. 9.750% 01/15/17 United Technologies Corp. 4.500% 06/01/42 Waste Management, Inc. 4.600%(b) 03/01/21 7.375% 05/15/29 Information Technology — 0.2% Oracle Corp. 1.200% 10/15/17 Materials — 1.9% ArcelorMittal 5.000%(b) 02/25/17 Ball Corp. 4.000% 11/15/23 5.000% 03/15/22 Barrick Corp. 3.850% 04/01/22 4.100%(b) 05/01/23 Barrick North America Finance LLC 4.400%(b) 05/30/21 Celulosa Arauco y Constitucion SA 4.750% 01/11/22 Cliffs Natural Resources, Inc. 3.950%(b) 01/15/18 4.800%(b) 10/01/20 4.875%(b) 04/01/21 Eagle Spinco, Inc. 4.625%(c) 02/15/21 Ecolab, Inc. 4.350% 12/08/21 Freeport-McMoRan Copper & Gold, Inc. 2.375% 03/15/18 3.100% 03/15/20 Plains Exploration & Production Co. 6.500% 11/15/20 Maturity Date Par Value Materials — (continued) 6.875% 02/15/23 $ $ PPG Industries, Inc. 6.650%(b) 03/15/18 Rio Tinto Finance USA, Ltd. 2.250% 12/14/18 Rock Tenn Co. 3.500% 03/01/20 4.000% 03/01/23 Southern Copper Corp. 5.250% 11/08/42 Steel Dynamics, Inc. 7.625% 03/15/20 Vale Overseas, Ltd. 4.375%(b) 01/11/22 Telecommunication Services — 2.0% AT&T, Inc. 2.500% 08/15/15 3.875% 08/15/21 4.350% 06/15/45 5.500% 02/01/18 Qwest Corp. 6.875%(b) 09/15/33 Sprint Capital Corp. 6.875% 11/15/28 Sprint Corp. 7.875%(c) 09/15/23 tw telecom holdings inc 5.375%(b) 10/01/22 Verizon Communications, Inc. 2.450% 11/01/22 4.500% 09/15/20 5.150% 09/15/23 5.500%(b) 02/15/18 6.350% 04/01/19 6.400% 09/15/33 6.550% 09/15/43 Utilities — 2.3% AES Corp. (The) 8.000% 06/01/20 Energy Future Intermediate Holding Co. LLC 10.000%(b) 12/01/20 Exelon Corp. 5.625%(b) 06/15/35 FirstEnergy Corp. 2.750% 03/15/18 4.250% 03/15/23 7.375% 11/15/31 Hydro-Quebec 1.375%(b) 06/19/17 MidAmerican Energy Holdings Co. 6.500% 09/15/37 See Notes to Financial Statements. 27 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Par Value Utilities — (continued) Pacific Gas & Electric Co. 6.050% 03/01/34 $ $ 8.250%(b) 10/15/18 Southern Natural Gas Co. LLC 5.900%(b) (c) 04/01/17 8.000% 03/01/32 Total Corporate Bonds (Cost $20,470,186) FOREIGN BONDS — 7.2% (e) Australia — 0.8% BHP Billiton Finance USA, Ltd. 6.500% 04/01/19 5.000% 09/30/43 3.250%(b) 11/21/21 Rio Tinto Finance USA, Ltd. 9.000% 05/01/19 6.500%(b) 07/15/18 3.750%(b) 09/20/21 Belgium — 0.2% Anheuser-Busch InBev Worldwide, Inc. 5.375% 01/15/20 Brazil — 0.9% Petrobras International Finance Co. 6.125%(b) 10/06/16 5.750%(b) 01/20/20 5.375% 01/27/21 3.875% 01/27/16 Vale Overseas, Ltd. 6.875% 11/21/36 Canada — 2.3% Province of British Columbia 2.000%(b) 10/23/22 Province of New Brunswick Canada 2.750%(b) 06/15/18 Province of Ontario Canada 4.400% 04/14/20 1.200% 02/14/18 1.100% 10/25/17 Province of Quebec Canada 2.625% 02/13/23 Rogers Communications, Inc. 6.750% 03/15/15 6.375% 03/01/14 France — 0.1% Cie Generale de Geophysique-Veritas 7.750% 05/15/17 Maturity Date Par Value Hungary — 0.1% Hungary Government International Bond 5.750% 11/22/23 $ $ Mexico — 0.5% America Movil SAB de CV 5.625% 11/15/17 5.000% 03/30/20 Petroleos Mexicanos 3.500%(b) 01/30/23 Netherlands — 0.3% Shell International Finance BV 4.375% 03/25/20 Russia — 0.2% Russian Foreign Bond - Eurobond 7.500% 03/31/30 South Africa — 0.3% South Africa Government International Bond 5.875% 09/16/25 Spain — 0.4% BBVA US Senior SAU 3.250% 05/16/14 Telefonica Emisiones SAU 5.877% 07/15/19 Switzerland — 0.4% UBS AG MTN 2.250% 01/28/14 United Kingdom — 0.6% BP Capital Markets PLC 3.875%(b) 03/10/15 Diageo Capital PLC 4.828%(b) 07/15/20 Royal Bank of Scotland Group PLC 7.648%(a) 08/31/49 5.000% 10/01/14 Total Foreign Bonds (Cost $5,056,531) MUNICIPAL BONDS — 1.1% Arizona State University, Ser A, RB 5.000% 07/01/43 City of New York New York, Ser J, GO 5.000% 08/01/25 City of Richmond Virginia, Ser A, GO 5.000% 03/01/27 5.000% 03/01/28 5.000% 03/01/29 See Notes to Financial Statements. 28 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Par Value MUNICIPAL BONDS — (continued) City of San Antonio Texas Public Service Board, RB 5.000% 02/01/43 $ $ New Jersey Economic Development Authority, RB 5.000% 06/15/46 New Jersey State Turnpike Authority, Ser A, RB 5.000% 01/01/43 New Jersey Transportation Trust Fund Authority, Ser A, RB 5.000% 06/15/42 New Jersey Transportation Trust Fund Authority, Ser AA, RB 5.000% 06/15/38 New York City Transitional Finance Authority, Sub-Ser, RB 5.000% 11/01/42 New York City Water & Sewer System, Ser BB, RB 5.000% 06/15/47 New York City Water & Sewer System, Ser EE, RB 5.000% 06/15/47 New York Liberty Development Corp., RB 5.000% 12/15/41 New York State Dormitory Authority, Ser A, RB 5.000% 12/15/26 5.000% 12/15/27 New York State Urban Development Corp., Ser C, RB 5.000% 03/15/27 Northeast Ohio Regional Sewer District, RB 5.000% 11/15/43 Northstar Education Finance, Inc., RB(a) 1.668% 01/29/46 Ohio State Turnpike Commission, RB 5.000% 02/15/48 Ohio State Turnpike Commission, Ser A, RB 5.000% 02/15/48 Pennsylvania Turnpike Commission, Ser C, RB 5.000% 12/01/43 Private Colleges & Universities Authority, Ser A, RB 5.000% 10/01/43 State of California, GO 5.000% 09/01/25 5.000% 04/01/42 5.000% 11/01/43 State of California, Ser B, GO 5.000% 09/01/23 Maturity Date Par Value MUNICIPAL BONDS — (continued) State of Connecticut, Ser C, GO 5.000% 07/15/24 $ $ Utah Transit Authority, RB 5.000% 06/15/42 Total Municipal Bonds (Cost $763,789) Shares PREFERRED STOCK — 0.6% GMAC Capital Trust I, 8.125%(a) Total Preferred Stock (Cost $384,375) U.S. GOVERNMENT & AGENCY OBLIGATIONS — 8.6% FHLB 5.500% 07/15/36 $ FHLMC 0.093%(f) 04/28/14 0.120%(f) 05/27/14 FNMA 0.120%(f) 06/04/14 0.130%(f) 06/11/14 4.687%(f) 10/09/19 6.250% 05/15/29 6.625% 11/15/30 Tennessee Valley Authority 5.250% 09/15/39 Total U.S. Government & Agency Obligations (Cost $6,121,499) U.S. TREASURY OBLIGATIONS — 12.3% U.S. Treasury Bond 3.750% 11/15/43 3.625%(b) 08/15/43 2.875% 05/15/43 2.750%(b) 08/15/42 U.S. Treasury Inflation-Protected Security 0.750%(g) 02/15/42 0.375%(g) 07/15/23 U.S. Treasury Note 3.625% 08/15/19 2.750%(b) 11/15/23 2.000% 09/30/20 1.375% 09/30/18 1.375% 06/30/18 1.250%(b) 11/30/18 0.250% 10/31/15 Total U.S. Treasury Obligations (Cost $9,408,487) See Notes to Financial Statements. 29 Income Fund Schedule of Investments - (Continued) December 31, 2013 Maturity Date Shares Value ESCROW SECURITIES — 0.0% Financials — 0.0% Lehman Brothers Holdings Capital Trust VII MTN 5.857%(h) 11/29/49 $
